EXHIBIT 99.1 CONTACT: A. Peyton Bush, III, President and Chief Executive Officer Donna T. Guerra, Chief Financial Officer 504-522-3203 Hibernia Bancorp, Inc. Reports Operating Results for the Second Quarter Ended June 30, 2011 New Orleans, Louisiana (August 5, 2011) - Hibernia Bancorp, Inc.(the “Company”)(OTCBB: HIBE), the holding company of Hibernia Bank(“Hibernia” or the “Bank”), today reported net income of $2,000 for the quarter ended June 30, 2011 compared to a net loss of $26,000 for the quarter ended June 30, 2010.Earnings for the quarter ended June 30, 2011, were essentially at a break-even level resulting in no material earnings per basic and diluted share, compared to a loss of $0.03 per basic and diluted share for the quarter ended June 30, 2010.For the six months ended June 30, 2011, the Company reported net income of $21,000 compared to a net loss of $39,000 for the six months ended June 30, 2010.Earnings per basic and diluted share were $0.02 for the six months ended June 30, 2011, compared to a loss of $0.04 per basic and diluted share for the six months ended June 30, 2010. A. Peyton Bush, III, President and Chief Executive Officer of the Company and the Bank, stated, “Net loans increased 6.4 % during the second quarter reflecting a modest improvement over the quarter ended March 31, 2011.While we expect the economic environment to remain challenging in the second half, we are optimistic that further growth in earning assets is achievable.We will continue to balance the desire for growth with a strong emphasis on asset quality, and we will continue to seek additional core deposits by offering excellent service with competitive pricing.” Net interest income increased 9.4% to $730,000 for the quarter ended June 30, 2011, from $667,000 for quarter ended June 30, 2010.Several factors affected net interest income for the period.Gross interest income was higher due to an increase in loans and a decrease in lower yielding investment securities as a percentage of earning assets.The gain was partially offset by lower yields on loans.Interest expense was higher due to an increase in interest bearing deposits partially offset by a reduction in the average rate paid on deposits.During the quarter ended June 30, 2011, we made a provision for loan and lease losses of $23,000, which consisted of an increase in general reserves due to the higher volume of loans outstanding.Non-interest expense was $718,000 for both the quarter ended June 30, 2011 and June 30, 2010. For the six months ended June 30, 2011, net interest income increased 15.2% to $1.5 million from $1.3 million for the same period in 2010, primarily due to a $237,000, or 15.2%, increase in interest income.Non-interest expense for the six months ended June 30, 2011 increased $58,000, or 4.2% to $1.4 million compared to the six months ended June 30, 2010.The non-interest expense for the three and six months ended June 30, 2011 as compared to the three and six months ended June 30, 2010, respectively, reflected higher salary and employee benefits expense relating to stock benefit plans, offset by a decrease in professional fees. Hibernia Bancorp’s total consolidated assets at June 30, 2011 were $79.9 million compared to $77.3 million at December 31, 2010.Net loans increased 7.8% from $62.0 million at December 31, 2010 to $66.8 million at June 30, 2011, reflecting a $1.3 million increase in residential construction loans, a $2.1 million increase in residential mortgage loans and a $1.6 million increase in commercial loans secured by real estate.These increases were partially offset by decreases of $97,000 in commercial and industrial loans, $80,000 in home equity lines of credit and $19,000 in loans secured by deposits.The additional loan volume was primarily funded by a $2.6 million increase in deposits and a decrease of $1.7 million in investment securities.Total deposits increased 4.8% from $54.6 million at December 31, 2010 to $57.2 million at June 30, 2011, reflecting a $3.9 million increase in money market accounts offset by decreases of $917,000 in certificates of deposit and a $305,000 decrease in savings, interest-bearing checking accounts and demand deposits. Non-performing assets, defined as non-accrual loans, accruing loans past due 90 days or more and other real estate owned, totaled $950,000, or 1.2%, of total assets at June 30, 2011, compared to $1.1 million, or 1.5%, of total assets, at December 31, 2010.The non-performing assets at June 30, 2011 consisted of four loans secured by first mortgages on one-to-four family residential real estate and a one-to-four family residential property acquired through foreclosure.Management believes that the allowance for loan and lease losses is sufficient to cover any losses that may be incurred on its non-performing loans.Other real estate owned at June 30, 2011 was $60,000 compared to none at December 31, 2010. During July, 2011, the Company received a payment in the amount of $596,000 on one of its non-performing loans.The amount received was sufficient to retire the loan’s $557,000 principal balance, reimburse the Company for its collection expenses and pay a portion of the contractual interest due.This payment reduced the Company’s non-performing assets to $393,000, as of July 31, 2011. The Company reported net charge-offs of $26,000 for the three and six months ended June 30, 2011, compared to no net charge-offs for the three and six months ended June 30, 2010. The increase was attributable to a $26,000 residential loan charge-off during the second quarter of 2011. The Company's loan loss provision for the second quarter of 2011 was $23,000, compared to $10,000 for the second quarter of 2010.For the six months ended June 30, 2011, the Company’s loan loss provision was $38,000, compared to $10,000 for the six months ended June 30, 2010.The increases in the provision for the three and six months ended June 30, 2011, were primarily due to the higher volume of loans outstanding. The Company’s total stockholders’ equity remained unchanged at $22.0 million as of June 30, 2011 and December 31, 2010.The Company’s book value per share increased slightly from $21.26 at December 31, 2010 to $21.34 at June 30, 2011.Hibernia Bank’s regulatory capital levels continue to exceed requirements for well capitalized institutions. Statements contained in this news release which are not historical facts may be forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, including, but not limited to, changes in interest rates, changes in demand for loans, deposits and other financial services in the Company's market area, changes in asset quality, general economic conditions as well as other factors discussed in documents filed by the Company with the Securities and Exchange Commission from time to time.We undertake no obligation to update any forward-looking statements. Hibernia Bank, the wholly-owned subsidiary of Hibernia Bancorp, Inc., has served the New Orleans metropolitan area since 1903.Operating from its main office and two branches, Hibernia Bank offers loan, deposit and on-line banking services to commercial and individual customers in the New Orleans metropolitan area.Additional information about Hibernia Bank is available at www.hibbank.com. ### HIBERNIA BANCORP, INC. 325 Carondelet St., New Orleans, LA 70131 Phone (504) 522-3203 Fax (504) 522-3217 Hibernia Bancorp, Inc. and Subsidiary CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands) June 30, December 31, (Unaudited) ASSETS Cash - Non-Interest Bearing Cash - Interest Bearing TOTAL CASH AND CASH EQUIVALENTS Certificates of Deposit Securities - Available For Sale Loans Receivable, Net Accrued Interest Receivable Investment in FHLB Stock Investment in FNBB Stock Prepaid Expenses and Other Assets Other Real Estate Owned, Net 60 - Premises and Equipment, Net Deferred Income Taxes TOTAL ASSETS LIABILITIES AND EQUITY LIABILITIES Deposits Advance Payments by Borrowers for Taxes and Insurance Accrued Interest Payable 12 3 Accounts Payable and Other Liabilities TOTAL LIABILITIES EQUITY Preferred Stock, $.01 par value - 1,000,000 shares authorized; none issued - - Common Stock, $.01 par value - 9,000,000 shares authorized; 1,113,334 issued; 1,032,667 shares outstanding at June 30, 2011 and December 31, 2010 11 11 Additional Paid in Capital Treasury Stock at cost - 80,667 shares at June 30, 2011 and December 31, 2010 Unallocated Common Stock held by: Employee Stock Ownership Plan Recognition and Retention Plan Accumulated Other Comprehensive Income, Net of Tax Effects 60 80 Retained Earnings TOTAL EQUITY TOTAL LIABILITIES AND EQUITY Hibernia Bancorp, Inc. and Subsidiary CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Unaudited) Total Interest Income Total Interest Expense Net Interest Income Provision For Loan Losses 23 10 38 10 Net Interest Income After Provision For Loan Losses Total Non-Interest Income 24 31 65 69 Non-Interest Expenses Salaries and Employee Benefits Occupancy Expenses Data Processing 85 91 Advertising and Promotional Expenses 27 31 55 57 Professional Fees 48 85 Other Non-Interest Expenses Total Non-Interest Expenses Income (Loss) Before Income Taxes 13 51 Income Tax Expense (Benefit) 11 30 NET INCOME (LOSS) $2 INCOME (LOSS) PER COMMON SHARE Basic Diluted
